PER CURIAM.
Ryan P. Keehn appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because we find Keehn’s motion to be facially insufficient. See Williams v. State, 736 So.2d 806 (Fla. 3d DCA 1999). This affirmance is, however, without prejudice to Keehn filing another motion pursuant to rule 3.800 specifically alleging that he was convicted of the nonexistent crime of attempted first-degree felony murder, see State v. Gray, 654 So.2d 552 (Fla.1995), if that is in fact the case.
CAMPBELL, A.C.J., and GREEN and DAVIS, JJ., Concur.